 Case 1:18-cv-00668-JTN-ESC ECF No. 18 filed 12/26/18 PageID.65 Page 1 of 3




               UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

                                             CASE NO. 1:18-cv-00668-
                  Plaintiff,                 JTN-ESC
      v.
                                             Honorable Janet T. Neff
GEORGINA’S, LLC.

                  Defendant.


__________________________________/

               MOTION FOR STAY AND EXTENSIONS

     Plaintiff Equal Employment Opportunity Commission (EEOC)

moves to stay this litigation and extend all deadlines due to the lapse in

appropriations and government shutdown.

     1.    Federal government appropriations lapsed at midnight on

December 21, 2018, and the EEOC is again shut down.

     2.    Given the Antideficiency Act, 31 U.S.C. § 1341 et seq., the

EEOC is prohibited from litigating this matter during the shutdown,

except for a four-hour wind-down on December 26, 2018.
 Case 1:18-cv-00668-JTN-ESC ECF No. 18 filed 12/26/18 PageID.66 Page 2 of 3




     3.    Therefore, the EEOC seeks an order staying this litigation

for the duration of the shutdown and extending all deadlines for the

same duration as the shutdown.

     4.    Counsel for the EEOC has contacted Defendant’s counsel

regarding this motion. It is not anticipated Defendant will oppose this

motion.

     WHEREFORE, Plaintiff requests this Court enter an Order

staying this litigation and extending all deadlines by the same duration

as the shutdown.

                                         Respectfully submitted,

                                         EQUAL EMPLOYMENT
                                         OPPORTUNITY COMMISSION

                                         KENNETH BIRD
                                         OMAR WEAVER (P58861)

                                         /s/ Miles Uhlar
                                         MILES UHLAR (P65008)
                                         Attorney for Plaintiff
                                         Detroit Field Office
                                         Patrick v. McNamara
                                         477 Michigan Avenue, Room 865
                                         Detroit, Michigan 48226
                                         (313) 226-4620
                                         miles.uhlar@eeoc.gov


Dated: December 26, 2018


                                     2
 Case 1:18-cv-00668-JTN-ESC ECF No. 18 filed 12/26/18 PageID.67 Page 3 of 3




                    CERTIFICATE OF SERVICE

       I hereby certify that on December 26, 2018, I electronically filed
the foregoing Motion for Stay and Extensions with the Clerk of the
Court using the ECF system, which will send notification of such filing
to all counsel of record via the Court’s e-filing system.


/s/ Miles Uhlar
MILES UHLAR (P65008)
Attorney for Plaintiff
Detroit Field Office
Patrick v. McNamara
477 Michigan Avenue, Room 865
Detroit, Michigan 48226
(313) 226-4620
miles.uhlar@eeoc.gov




                                     3
